Citation Nr: 0318050	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-18 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service-connected myofascial pain syndrome due to 
undiagnosed illness.

2.  Entitlement to service connection for urinary frequency 
claimed as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1987 to March 1990, 
from January to March 1991, and from July to October 1991.  
His latter period of active service was in Southwest Asia in 
support of Operation Desert Shield/Desert Storm.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 1998 and January 1999 rating decisions 
by the RO. 

The Board remanded the case to the RO in December 2000 for 
additional development of the record.

In a February 2003 rating decision, service connection was 
granted for a cognitive disorder with psychotic features as 
due to undiagnosed illness with an evaluation of 50 percent 
effective on May 30, 1997.  As the grant of service 
connection was a complete allowance of benefits on appeal, 
this issue is no longer in appellate status and before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

The RO's February 2003 rating decision also increased the 
rating, from 10 percent to 20 percent, for the veteran's 
service-connected myofascial pain syndrome due to undiagnosed 
illness, retroactively effective from the date of service 
connection.  Since that increase was not a complete grant of 
benefits, this issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993)

The issue of entitlement to service connection for urinary 
frequency, claimed as due to undiagnosed illness, will be 
addressed in the REMAND following the ORDER.




FINDINGS OF FACT

1.  The veteran's service-connected myofascial pain syndrome 
has been manifested by episodic widespread musculoskeletal 
pain and tender points with associated fatigue and sleep 
disturbance, which have been present more than one-third of 
the time since the effective date of service connection.  

2.  Constant, or nearly so, widespread musculoskeletal pain 
with tender points that is refractory to therapy has never 
been shown.



CONCLUSION OF LAW

The schedular criteria have not been met for an initial 
rating in excess of 20 percent for the service-connected 
myofascial pain syndrome. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.2, 4.10, 4.7, 4.71a, Diagnostic 
Code 5025 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, a January 1999 RO rating decision granted 
service connection with an initial rating of 10 percent 
assigned for the veteran's myofascial pain syndrome due to 
undiagnosed illness.  The veteran timely appealed the initial 
10 percent rating, asserting that a minimum rating of 20 
percent is warranted based on his level and frequency of pain 
and the need to use high doses of pain killers that offer 
little relief.  



The veteran was afforded a VA examination in August 1997, in 
conjunction with his original claim of service connection.  
The veteran complained of multiple joint pain of the back, 
neck, knees, elbows and feet.  The pain reportedly caused 
limited motion and stiffness.  

On examination of the spine, there was no obvious muscle 
spasm and no scoliosis.  On flexion in a standing position, 
he was able to get his fingers to two inches above his 
ankles.  On extension, he was able to extend 30 degrees, 
right rotation was 80 degrees, left rotation was 50 degrees.  
There was right side tenderness in the T7 or T8 region on the 
right, greater than the left, with some asymmetry of the 
vertebral segments as assessed on a segmental exam.  Those 
were consistent with osteopathic exam indicating T7 was side 
bent left, rotation right and flexed.  There was also focal 
tenderness in the lower spine along the ilial lumbar 
ligaments and along the iliac crest bilaterally.  

Examination of the knees showed no obvious swelling or 
effusion.  His knees were able to fully extend.  Flexion was 
limited by the soft tissue in the area of his thighs with 
right flexing to 150, left flexing to 160 degrees.  There was 
diffuse tenderness along the tibial plateau without any focal 
lesions or bony enlargements palpated.  

Examination of the elbows revealed no deficit to flexion or 
extension, pronation or supination.  There was no obvious 
effusion bilaterally.  He did complain of pain to palpation 
along the extensor of the forearm and along the flexors of 
the forearms as they attach at the elbow.  

Examination of the feet noted full range of motion of the 
ankles with plantar flexion 40 degrees bilaterally and 
dorsiflexion of 20 degrees bilaterally.  There was no 
effusion noted, no ligamentous laxity.  The ankles were noted 
to have normal motion during the ambulation cycle.  He did 
report diffuse tenderness with ambulation. There was diffuse 
tenderness over the anterior ankle without any specific focal 
area consistent with ligaments.  He was able to heel walk and 
tow walk without difficulty.  He was able to squat from a 
standing position to a full squat without assistive device.  
His gait was normal.  

The examiner noted that the veteran may have decreased range 
of motion during flare-ups but that it could not be 
quantified without further examination at the time of the 
flare-up.  The impression was that of myofascial pain 
syndrome without objective findings.

An addendum to the August 1997 examination report was 
provided in November 1998 noting that there were no clinical 
objective findings found upon examination other than the 
previously reported range of motion findings that supported 
the diagnosis of myofascial pain syndrome.  The addendum  
noted that the diagnosis was based on the subjective report 
provided by the veteran.  

At his VA general medical examination in July 1997, the 
examiner found no evidence of any neuromuscular disorder.  
His laboratory studies were reviewed and they likewise showed 
no evidence of inflammation or other abnormality.  
His symptoms did not suggest any neurologic pathology at that 
time.  

Pursuant to the directives set forth in the Board's December 
2000 remand, the veteran was afforded another VA examination 
in June 2002.  The veteran reported that his knees and ankles 
swelled and that he took diuretics for that condition.  He 
also reported that his muscles cramped and that he had 
periods of severe fatigue.  The veteran also noted that 
flare-ups of his muscle pain occurred on a frequent basis.  
As for functional limitations, the veteran did no lifting, no 
pushing or pulling.  He could stand with no difficulty.  He 
could walk a city block easily.  He had upper back pain when 
he sat.  He did not kneel, squat, or stoop.  Car travel 
caused shoulder pain and low back pain.  He had difficulty 
sleeping.  

Physical examination of the upper extremities revealed no 
muscular atrophy or deformity of the arms.  There was no 
sensory or motor deficit of either upper extremity.  Deep 
tendon reflexes of the upper extremities were present and 
symmetrical.  Hand grip was weak for his size but it was 
symmetrical.  There were no areas of point tenderness of the 
arm musculature.  There was no pain on palpation about the 
elbow.  Elbow flexion was 135 degrees bilaterally.  
Extension was 0 degrees bilaterally.  Forearm pronation and 
supination was 80 degrees bilaterally.  There was pain on 
palpation of the tip of the right acromion and the shoulder 
girdle musculature bilaterally.  As for shoulder motion, he 
could forward flex to 120 degrees bilaterally.  Abduction was 
120 degrees bilaterally with upper back and should pain 
elicited.  External and internal rotation were 60 degrees 
bilaterally.  With regard to the thoracic spine, there was a 
soft, fluctuant mass palpable on the left paravertebral 
subcutaneous area at the level of the inferior angle of the 
scapula.  There were multiple skin lesions of the upper 
thoracic area.  There was minimal tenderness on palpation of 
the thoracic musculature.  

With regard to the lower extremities, there was a grade I 
pitting edema of both legs.  There was no pain on palpation 
of the thigh or leg musculature.  There was no deformity or 
effusion of either knee.  Stability of the knees was good.  
He could flex both knees to 100 degrees and extend both knees 
to 0 degrees.  There was no pain on palpation of the knees.  
There was no deformity of either ankle.  Stability of the 
ankles was good.  Dorsiflexion was 10 degrees and plantar 
flexion was 30 degrees bilaterally without discomfort.  
Straight leg raising of the lumbar spine could be carried to 
60 degrees bilaterally with leg pain elicited.  There was no 
sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes of the lower extremities were present and 
symmetrical.  The veteran could tandem toe and heel walk 
without discomfort.  There was discomfort on palpation of the 
lower lumbar paravertebral musculature.  There was no 
deformity of the lumbar spine.  Lumbar flexion was 85 
degrees.  Extension was 5 degrees.  Side bending was 
10 degrees to each side.  Rotation was 10 degrees to each 
side.  There was no pain on palpation about the hip areas.  
He could flex both hips to 100 degrees bilaterally and 
externally rotate 30 degrees and internally rotate 10 degrees 
and abduct 30 degrees without discomfort.  

The examiner said "[T]he veteran's condition remains 
undiagnosed."  The examiner also indicated the veteran's 
evaluation was conducted during a period of quiescent 
symptoms.  And the examiner further noted that during flare-
up of symptoms, which could occur with varying frequency, the 
physical findings of the examination could be significantly 
different.  Painful symptoms would require the veteran to 
expend extra energy in completing tasks and hence could lead 
to early fatigue, weakened movements and ultimately to a loss 
of coordination.  

Records used by the Social Security Administration (SSA) to 
determine disability show the veteran's award from that 
agency is based on his psychiatric impairment.


II.  Legal Analysis

At the outset, the Board notes there has been a significant 
change in the law during the pendency of this appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which since 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a December 
2000 remand and subsequent letters and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent several VA examinations in 
conjunction with this appeal.  Hence, the claim is ready to 
be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2002).  

Since the veteran appealed the initial rating assigned for 
the service-connected myofascial pain syndrome, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  



If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

The veteran's service-connected myofascial pain syndrome is 
rated, by analogy, to fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2002).  This code provides ratings for this 
condition with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  A 10 percent rating is assigned for symptoms that 
require continuous medication for control; a 20 percent 
rating is assigned for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time; and a maximum 40 percent 
rating is warranted for symptoms that are constant, or nearly 
so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2002).

In this case the examination and clinical evidence documents 
the veteran's complaints of daily discomfort, but with other 
symptoms occurring on a more occasional, episodic basis.  He 
reported that flare-ups of his muscle pain occur frequently 
and that he has trouble sleeping.  The evidence does not, 
however, show that he is in a constant state of 
incapacitating pain.  In fact, the VA examiner in June 2002 
specifically noted that the veteran was in a period of 
"quiescent" symptoms at the time of that examination.  So 
his symptoms wax and wane.  Consequently, they are not so 
constant as to warrant a 40 percent rating under Diagnostic 
Code 5025.  

With regard to the veteran's psychiatric symptoms, the Board 
notes that a separate grant of service connection with a 50 
percent rating was assigned for his cognitive disorder with 
psychotic features.  As such, his psychiatric findings 
will not also be considered in connection with the myofascial 
pain syndrome.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

In summary, the veteran's service-connected myofascial pain 
syndrome has been productive of widespread musculoskeletal 
pain with associated fatigue, and sleep disturbance that is 
episodic-albeit frequent, since the effective date of 
service connection.  The record does not show that his 
symptoms are constant, or nearly so, and refractory to 
therapy.  So an initial rating in excess of 20 percent is not 
warranted.  

The preponderance of the evidence is against the claim for an 
initial rating in excess of 20 percent for the service-
connected myofascial pain syndrome due to undiagnosed 
illness.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating in excess of 20 percent for 
the service-connected myofascial pain syndrome is denied.  


REMAND

The veteran contends that service connection is warranted for 
urinary frequency due to undiagnosed illness.  He underwent a 
VA examination in July 1997 in connection with this claim.  
He complained of feelings of urgency, frequency, nocturia two 
to three times.  He denied gross hematuria.  On examination, 
the prostate was palpated and noted to be small, smooth with 
no nodules.  Urinalysis report from February 1997 was noted 
as negative.  There was no blood noted.  Serum electrolytes 
at that time showed BUN 17, creatinine 0.8.  The assessment 
was urinary symptoms of frequency and urgency.  No medical 
opinion on etiology was provided.  The examiner indicated, 
however, another urinalysis with culture was necessary to 
rule out any urinary tract infection.  And if that remained 
negative, the examiner suggested that urethral cultures and 
screening for sexually transmitted diseases may be 
beneficial.  

In an addendum, the examiner reported the veteran did not 
show for the additional diagnostic testing.  

In his September 1999 Substantive Appeal, on VA Form 9, the 
veteran said he did not report for the additional testing at 
the VA facility in September 1997 because he never received 
notification to report for such testing.  In light of his 
contention that he never received notice to report for the 
additional testing, he should be given another opportunity to 
report-particularly in light of the fact that additional 
outpatient reports confirm that he has a history of bladder 
dysfunction.  

There still is a question of whether the veteran suffers from 
disability manifested by urinary frequency and, if so, 
whether it is due to undiagnosed illness.  So the 
aforementioned additional testing is needed to assist in 
making this determination.  As such, he should be provided 
another VA examination-inclusive of a urinalysis and any 
additional testing deemed necessary such as urethral cultures 
and screening for sexually transmitted diseases to determine 
the current nature and likely etiology of the claimed urinary 
frequency.  

Also, if he has received any additional treatment, the 
records of it should be obtained and associated with the 
other evidence in his claims file.  



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ask the veteran whether he has 
received any additional, recent treatment 
for his claimed urinary frequency and/or 
bladder dysfunction (either from VA or 
elsewhere such as private doctors).  If 
so, obtain the records-if not already on 
file.  

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the current 
nature, and likely etiology, of the 
claimed disability manifested by urinary 
frequency.  In this regard, the examiner 
should specifically indicate if any such 
disability currently exists and, if so, 
whether it is at least as likely as not 
that the veteran has a disability 
manifested by urinary frequency due to 
undiagnosed illness.  If a urinary 
analysis or other testing is needed to 
make this determination, conduct it, as 
suggested in the July 1997 VA examination 
report.  The additional testing should 
include, but is not limited to, urethral 
cultures and screening for sexually 
transmitted diseases.  All findings must 
be reported in detailed and all indicated 
testing must be accomplished.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

3.  Ensure the above development, and any 
other notification and/or development 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  If not, 
take corrective action.  38 C.F.R. § 4.2.  
This includes ensuring the requested 
medical opinion is responsive to the 
questions posed about current disability 
and, if so, nexus to service.

4.  If any benefit sought on appeal 
remains denied, send the veteran and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



